Order entered February 10, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-20-00064-CR

                           LOUIS JAMES BROWN, III, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-83597-2019

                                           ORDER
       We REINSTATE this appeal.

       We abated for a hearing to determine whether appellant was entitled to counsel or

whether he intended to represent himself. On January 22, 2020, the trial court held a hearing; the

reporter’s record from that hearing was filed February 4, 2020.

       We ADOPT the trial court’s findings that (1) appellant is indigent; (2) he appeared and

indicated he wished to represent himself pro se; (3) appellant’s waiver of appointed counsel was

made competently, voluntarily, knowingly, and intelligently; and (4) after the trial court

admonished appellant on the dangers and disadvantages of self-representation on appeal,

appellant appeared fully aware of the same.
       We DIRECT the Clerk of the Court to LIST appellant as proceeding pro se. All future

correspondence, including a copy of this order, shall be sent to Louis James Brown III, SO

364717, Collin County Detention Facility, 4300 Community Ave., McKinney, Texas 75071.

       The clerk’s record and reporter’s record are due April 10, 2020. See TEX. R. APP. P.

35.2(b). Appellant’s brief will be due thirty days after the date the record is complete and

received by appellant. See TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach Jr., Presiding Judge, 296th Judicial District Court; Lynne Finley, Collin

County District Clerk; Janet Dugger, official court reporter, 296th Judicial District Court; to

Louis James Brown III, SO 364717, Collin County Detention Center, 4300 Community Ave.,

McKinney, Texas 75071; and to the Collin County District Attorney’s Office.



                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE